Citation Nr: 1003807	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-36 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include tears in the anterior cruciate ligament (ACL) and 
meniscus.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to December 
1984, from August 1988 to October 1988, and from February 
2003 to January 2004.  He also had reserve component service 
with a period of Active Duty for Training in June 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the 
Department of Veterans Affairs (VA) San Juan Regional Office 
(RO).  The Board remanded the case for additional development 
of evidence in February 2008.


FINDINGS OF FACT

1.  A right knee sprain which occurred during active duty for 
training in June 2000 resolved without disabling residuals.  

2.  A chronic right knee disorder, to include anterior 
cruciate ligament and lateral meniscus tears, was not present 
until after service and is not related to any incident during 
service.  

3.  Arthritis of the right knee was not manifest within a 
year of separation from active service.  


CONCLUSION OF LAW

A chronic right knee disorder was not incurred in or 
aggravated by service, and arthritis of the right shoulder 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1). See Sanders v. 
Nicholson, 487 F.3d. 881 (Fed. Cir. 2007).  The notice should 
be provided to a claimant before the initial RO decision. See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In an October 2004 letter that predated the rating decision, 
the RO notified the appellant of the elements necessary to 
establish a claim of service connection.  The letter notified 
her of the first element, i.e., that the evidence needed to 
show that the disability was related to service.  The letter 
also satisfied the second and third elements because it 
advised him of the evidence she was responsible for 
submitting and identified the evidence that VA would obtain.  
The appellant was also provided information in a subsequent 
letter dated in March 2006 regarding the assignment of a 
disability rating and effective date in the event service 
connection were to be granted.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

In addition, given his contentions, the appellant has 
demonstrated affirmative understanding, i.e., he had actual 
knowledge of what was necessary to substantiate the claim.  
Thus, the purpose of the notice, to ensure that he had the 
opportunity to participate meaningfully in the adjudication 
process, was satisfied because he had actual knowledge of 
what was necessary to substantiate the claim prior to the 
Board's consideration of this matter, ensuring the essential 
fairness of the adjudication.  See Sanders; Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (holding that actual 
knowledge by the claimant cures defect in notice).

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless. See 
Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the appellant's service 
medical records and post-service records of treatment for the 
problems.  He was afforded a VA examination, and an 
appropriate medical opinion was provided.  

In light of the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist. Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training, or injury incurred 
or aggravated while performing inactive duty training, or 
acute myocardial infarction, cardiac arrest, or 
cerebrovascular accident occurring during such training.  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

The Board notes that the one year presumption for incurrence 
of a chronic disease applies only to a period of active duty.  
It does not apply to active duty for training.  See Biggins 
v. Derwinski, 1 Vet. App. 474 (1991).  

The Veteran's service medical records show that during annual 
training (ACDUTRA) with the Puerto Rico National Guard in 
June 2000, he injured his right knee.  He was assessed as 
having an LCL sprain in the right knee, and was given 
crutches.  X-rays show no fracture and no ligament injury 
appears to have been detected.  A statement of medical 
examination and duty status signed by a doctor indicates that 
there was only temporary disability.  

Following the knee injury in June 2000, service medical 
records are negative for any complaints of right knee pain.  
A record dated in July 2000 reflects that the Veteran 
reported that he his knee pain much better.  That record 
referred, apparently mistakenly, to the left knee rather than 
the right.  The assessment was improved LCL strain.  A sick 
slip which is also dated in July 2000 indicates that he was 
returned to duty by a medical officer.  

On a medical history survey in November 2002, the Veteran 
denied having any knee problems, and the medical officer 
assigned an L1 rating which is indicative of the highest 
level of medical soundness with regard to his lower 
extremities.  The report reflects that the Veteran was found 
to be qualified for retention in the Puerto Rico Army 
National Guard.  

In addition, the Veteran had active duty in Operation Iraqi 
Freedom from February to December 2003.  

When not engaged in military service, the Veteran works as a 
physical education teacher, and his VA treatment records 
indicate that he is active in sports.  

The post service medical evidence includes the report of an 
MRI of the Veteran's right knee which was done in June 2004.  
The report reflects that he was found to have tears in his 
anterior cruciate ligament and his lateral meniscus.  

The Veteran was afforded a VA examination in November 2004.  
The report reflects that he gave a history of having a right 
knee injury in the year 2000.  Following examination, the 
diagnosis was right knee anterior cruciate ligament tear and 
medial meniscus tear with appointment per surgery and repair 
on November 29, 2004.  The examiner did not offer any opinion 
regarding the etiology of the knee disorder.  

The Veteran testified in support of his claim during a 
hearing held at the RO in January 2006.  He recounted the 
basketball injury in 2000, and stated that he continued to 
feel that it was not in the best of condition after that 
time.  He recounted that tears had been found on a recent 
MRI.  

The Veteran was afforded another VA examination in July 2008 
for the purpose of obtaining a fully informed medical opinion 
regarding the likelihood that any current right knee 
disability is related to service.  The report reflects that 
the Veteran's records and claims file were available and were 
reviewed.  The examiner noted that treatment records from 
2000, as well as the MRI report from 2004.  The examiner also 
reviewed history given by the Veteran.  

Following examination, the VA physician concluded that the 
current right knee problems are less likely as not (less than 
50/50 probability) caused by the June 2000 knee sprain.  The 
examiner explained that the available evidence failed to show 
recurrent complaints or treatment subsequent to the June 2000 
injury.  He noted that if the ACL had given away, it was less 
probable that the Veteran would have had no complaints about 
that in the following four years.  He noted that the Veteran 
was a physical education teacher, and had been able to 
participate in Operation Iraqi Freedom with any episodes of 
falling, effusion or needing a brace.  The physician noted 
that a meniscal tear was a common condition which caused knee 
swelling and pain.  If the rupture was of a traumatic nature, 
the patient would have developed an effusion and needed an 
arthrocentesis to decompress the joint.  The Veteran has no 
history of effusion or arthrocentesis

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the Veteran's contention that his current right knee 
complaints resulted from an injury in service.  To the extent 
that the Veteran claims continuity of symptomatology since 
service, the Board notes that his contentions are 
contradicted the normal service examination in 2002 and by 
the absence of complaints in his treatment records for 
several years.  This absence of documented complaints weighs 
against the claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).  The Board also notes that the lay persons, 
such as the Veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The only medical 
opinion of record is the VA opinion which weighs against the 
claim.  

For the foregoing reasons, the Board finds that a right knee 
sprain which occurred during active duty for training in June 
2000 resolved without disabling residuals.  A chronic right 
knee disorder, to include anterior cruciate ligament and 
lateral meniscus tears, was not present until after service 
and is not related to any incident during service.  Also 
arthritis of the right knee was not manifest within a year of 
separation from active service.  Accordingly, the Board 
concludes that a chronic right knee disorder was not incurred 
in or aggravated by service, and arthritis of the right 
shoulder may not be presumed to have been incurred in 
service.  


ORDER

Service connection for a right knee disorder, to include 
tears in the ACL and meniscus, is denied.




____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


